Exhibit 10.1

AES:DCP/JPM/JPL/GMM

F. #2012R01893

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

— — — — — — — — — — — — —X

 

UNITED STATES OF AMERICA

 

                        - against -

 

OCH-ZIFF CAPITAL MANAGEMENT

GROUP LLC,

    also known as “Sculptor Capital

Management,”

  

AMENDMENT TO THE DEFERRED

PROSECUTION AGREEMENT

 

Cr. No. 16-516 (NGG)

The Defendant Och-Ziff Capital Management Group LLC, also known as Sculptor
Capital Management (hereinafter, “Och-Ziff” or the “Company”), by its
undersigned attorneys and representative, pursuant to authority granted to it by
the Company’s Board of Directors, and the United States Attorney’s Office for
the Eastern District of New York and the United States Department of Justice,
Criminal Division, Fraud Section (collectively, the “Offices”) enter into this
Amendment to the Deferred Prosecution Agreement dated and filed September 29,
2016 (the “DPA”). The terms and conditions of this Amendment to the DPA are as
follows:

1.    Paragraph 3 of the DPA is amended to provide as follows:

This Agreement is effective for a period beginning on the date on which the
Information is filed and ending 61 days after the entry of a final judgment by
the Court in the matter of United States v. OZ Africa Management GP LLC (Docket
No. 16-CR-515 (NGG) (E.D.N.Y.)) (the “Term”). The Company agrees, however, that,
in the event the Offices determine, in their sole discretion, that the Company
has knowingly violated any provision of this Agreement, an extension or
extensions of the term of the Agreement may be imposed by the Offices, in their
sole discretion, for up to a total additional time period of one year, without
prejudice to the Offices’ right to proceed as provided in Paragraphs 16 through
19 below. Any extension of the Agreement extends all terms of this Agreement for
an equivalent period. If the Court rejects the Agreement, all the provisions of
the



--------------------------------------------------------------------------------

Agreement shall be deemed null and void, and the Term shall be deemed to have
not begun.

2.    The term of the Monitor shall remain as provided in paragraphs 11 through
13 of the DPA.

3.    Paragraph 7 of the DPA, commencing with “The Company, directly or through
an affiliate agrees to transfer…” is amended as follows:

The Company, directly or through an affiliate, previously has transferred the
monetary penalty of $213,055,689 into a suspense account at the United States
Treasury. The monetary penalty in the amount of $213,055,689 shall be released
from the suspense account to the United States Treasury within ten (10) days of
the entry of the judgment in the matter of United States v. OZ Africa Management
GP LLC (Docket No. 16-CR-515 (NGG) (E.D.N.Y.)). The parties agree that any
criminal fine that might be imposed by the Court against OZ Africa Management
GP, LLC, in connection with its guilty plea and plea agreement, will be paid
from the $213,055,689 monetary penalty held in the suspense account and that any
remaining balance will be transferred from the suspense account within ten
(10) days of entry of the judgment to the United States Treasury. The Company
and the Offices agree that the monetary penalty is appropriate given the facts
and circumstances of this case, including the factors described in Paragraph 4
above. The $213,055,689 monetary penalty is final and shall not be refunded.
Furthermore, nothing in this Agreement shall be deemed an agreement by the
Offices that the $213,055,689 monetary penalty is the maximum penalty that may
be imposed in any future prosecution, and the Offices are not precluded from
arguing in any future prosecution that the Court should impose a higher fine,
although the Offices agree that under those circumstances, they will recommend
to the Court that any amount paid under this Agreement should be offset against
any fine the Court imposes as part of a future judgment. The Company
acknowledges that no tax deduction may be sought in connection with the payment
of any part of this $213,055,689 million monetary penalty. The Company shall not
seek or accept, directly or indirectly, reimbursement or indemnification from
any source with regard to the penalty or disgorgement amounts that the Company
pays pursuant to this Agreement or any other agreement concerning the conduct
set forth in the Statement of Facts acts entered into with an enforcement
authority or regulator.

4.    Paragraph 26 of the DPA is amended as follows:

Any notice to the Offices under this Agreement shall be given by personal
delivery, overnight delivery by a recognized delivery service, or registered or
certified mail, addressed to Chief, FCPA Unit, Fraud Section, Criminal Division,
United States Department of Justice, 1400 New York Avenue, Washington, D.C.
20530; Chief, Business and Securities Fraud Section, United States Attorney’s

 

2



--------------------------------------------------------------------------------

Office, Eastern District of New York, 271-A Cadman Plaza East, Brooklyn, New
York 11201. Any notice to the Company under this Agreement shall be given by
personal delivery, overnight delivery by a recognized delivery service, or
registered or certified mail, addressed to David Levine, Chief Legal Officer,
Sculptor Capital Management, 9 West 57th Street, New York, New York 10019, with
a copy to Anirudh Bansal, Esq., Cahill Gordon & Reindel, LLP, 80 Pine Street,
New York, New York 10005. Notice shall be effective upon actual receipt by the
Offices or the Company.

5.    In all other aspects, the DPA shall remain in full force and effect.

AGREED:

FOR Och-Ziff Capital Management Group LLC:

 

/s/ David Levine

     

/s/ Anirudh Bansal

   David Levine, Esq.       Charles Gilman, Esq.    Chief Legal Officer      
Anirudh Bansal, Esq.    Och-Ziff/Sculptor Capital Management       Cahill
Gordon & Reindel LLP          Counsel to the Defendant   

Date: 1/23/20

FOR THE U.S. DEPARTMENT OF JUSTICE:

 

RICHARD P. DONOGHUE

United States Attorney

Eastern District of New York

    

ROBERT ZINK

Chief

Criminal Division, Fraud Section

U.S. Department of Justice

  

/s/ David C. Pitluck

    

/s/ Gerald M. Moody

   David C. Pitluck      Gerald M. Moody, Jr.    James P. McDonald      Trial
Attorney    Jonathan P. Lax         Assistant U.S. Attorneys        

Date: 1/23/20

 

3